           Case 3:18-cv-01905-SB      Document 28   Filed 02/14/19            Page 1 of 3




Douglas R. Hookland, OSB No. 872583
drh@scott-hookland. com
ScottI  Hookland LLP
9185 SW Burnham
Tigard, OP.91223
P.O. Box 23414
Tigard, OR 97281-3414
(s03) 620-4s40

Attorneys For Use Plaintiff Consolidated
Electrical Distributors, Inc., dba CED Power




                              TINITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF OREGON

                                     PORTLAND DIVISION
 UNITED STATES OF AMERICA for the              Civil Action No.   3   :   I 8-cv-01 905-SB
 use and benefit of CONSOLIDATED
 ELECTRICAL DISTRIBUTORS, INC., A              AFFIDAVIT OF SERVICE BY MAILING
 Delaware corporation, dba CED POWER,          FOR OFFICE SERVICE

                    Plaintiff,
    VS.


 NOVA GROUP, INC., a California
 corporation; FEDERAL INSURANCE
 COMPANY, an Indiana corporation; and
 LIBERTY MUTUAL INSURANCE
 COMPANY, a Massachusetts corporation,

                     Defendants,



 LINITED STATES OF AMERICA for the
 use and benefit of CONSOLIDATED
 ELECTRICAL DISTRIBUTORS, INC., A
 Delaware corporation, dba CED POV/ER,

                    Third-P

Page 1 -   AFFIDAVIT OF SERVICE BY MAILING FOR OFFICE SERVICE
           Case 3:18-cv-01905-SB                Document 28       Filed 02/14/19     Page 2 of 3




    vs.

 INDUSTzuAL ELECTzuC MFG., INC., A
 suspended California entity; and RESOURCE
 ENGINEERED PRODUCTS, LLC, AN
 Oregon limited liability company,

                         Third-P            Defendants.

STATE OF OREGON                    )
                                   )   SS

Counfy of Washington               )

          I, Douglas R. Hookland, depose and say:

          1)     I am one of the attorneys representing Plaintiff in the above-captioned matter

          2)     On February   Il ,2019        at9:3I a.m. defendant Industrial Electric Mfg., Inc. was served

with (1) Summons on a Third-Party Complaint directed to Industrial Electric Mfg., Inc.; (2) Third-

Party Complaint; (3) Complaint; (4) Civil Case Assignment Order; Discovery and Pre-trial

Scheduling Order; Fed. R. Civ. P. 26(a)(1) Discovery Agreement; Consent to Jurisdiction by a

Magistrate Judge and Designation of the Normal Appeal Route; and Civil Case Management Time

Schedules; (5) Answer,      Affirmative Defenses, and Counterclaim; and (6) Plaintiff s Answer to

Defendant Nova Group, Inc.'s Counterclaims by service upon Jennifer Quach, the person apparently

in charge of the office maintained by Ed Herman, CEO, located at 48205 Warm Springs Blvd.,

Fremont,    CA   94539

          3)     The attached letter was served upon defendant Industrial Electric Mfg., Inc. by

depositing the original thereof in the United States mail at Tigard, Oregon on February 14,2079,




Page2 - AFFIDAVIT OF SERVICE BY MAILING FOR OFFICE SERVICE
           Case 3:18-cv-01905-SB                        Document 28         Filed 02/14/19    Page 3 of 3




enclosed in a sealed envelope addressed to said defendant as shown thereon with the enclosures

noted therein included    with suffrcient postage prepaid.

       DATED February 14, 2019.

                                                        SCOTT.HOOKLAND IIP


                                                        By
                                                                                       OSB No. 872583
                                                             drhlD scott-hook lan d. com
                                                             Of Attorneys for Plaintiff
                                                             and Third-Party Plaintiff



       SUBSCRIBED AND SWORN TO before me this 14'h day of February,2019




                                                        Notary Public for




                         OFFICIAL STAMP
                 ru\fiI¡EtA KAVE WEBSTER

      @             NOTARY PUBLIC.OREGON
                    iloMMtsstoN No. 9óó351
              MY COMMISSION EXPIRES SEPTEMBER   1   1   ,2021




Page 3 -   AFFIDAVIT OF SERVICE BY MAILING FOR OFFICE SERVICE
